Citation Nr: 0409700	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  93-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a gunshot wound (GSW) to the lumbar region, affecting 
Muscle Group XX, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for service-connected 
residuals of a gunshot wound (GSW) to the left buttock and the 
left posterior upper iliac region, affecting Muscle Group XVI, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk

INTRODUCTION

The veteran had active service from September 1959 to September 
1961.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) New York, New York Regional Office (RO), which denied 
entitlement to an increased rating for residuals of a GSW to the 
right lumbar region involving Muscle Group XX, currently evaluated 
as 20 percent disabling and entitlement to an increased rating for 
residuals of a GSW to the left buttock and the left posterior 
upper iliac region involving Muscle Group XVI, currently evaluated 
as 10 percent disabling.  

The issue of entitlement to service connection for dizziness had 
been part of the initial appeal in this case, however the Board 
decided this issue in February 1998 and as such the issue is no 
longer on appeal.  

This case was remanded in August 1995 and February 1998 for 
further development.  The case has been returned to the Board.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the increased rating claims addressed by this 
decision has been obtained by the RO.  

2.  The service-connected residuals of a GSW to the lumbar region, 
affecting Muscle Group XX, is manifested by a 5-inch right lumbar 
scar that is well healed, nontender and with no evidence of 
infection.  The range of motion in the right lumbar region was 
noted to be forward flexion to 45 degrees, extension to 10 
degrees, and lateral bending left and right to 10 degrees.  More 
than moderate muscle damage to Muscle Group XX is not shown.

3.  On neurological examination, motor testing was judged to be 
2/5 symmetric, sensory testing to light touch was described as 
normal throughout and reflexes were 2+ and symmetric in the L4 and 
S1 territory.  

4.  The service-connected residuals of a GSW to the left buttock 
and left posterior upper iliac region, affecting Muscle Group XVI, 
is manifested by an oblique five-inch long scar, well healed and 
nontender.  While there was some indication of muscle loss, there 
was no indication of muscle weakness in the gluteal region and the 
veteran had full active extension of his left lower extremity.  

5.  Examination of the veteran's left and right hips appeared to 
have symmetric motion.  The veteran's forward flexion of his hip 
was to 100 degrees, abduction to 30 degrees, adduction to 10 
degrees, internal rotation to 20 degrees and external rotation to 
20 degrees, bilaterally.  There was no evidence of ankylosis.  
More than moderate muscle injury to Muscle Group XVI is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for service-connected 
residuals of a GSW to the lumbar region, affecting Muscle Group 
XX, currently evaluated as 20 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.7, 4.56, Diagnostic Code 5320 (2003).  

2.  The criteria for an increased rating for service-connected 
residuals of a GSW to the left buttock and the left posterior 
upper iliac region, affecting Muscle Group XVI, currently 
evaluated as 10 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.7, 4.56, Diagnostic Code 5316 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

At the outset, the Board is aware of the recent Court decision in 
the case Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case it was essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA) 
should be provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  Thus, 
preadjudication notice was not provided nor was it possible.  The 
Court decision did not contain a remedy under such facts, and 
there appears to be no efficient remedy evident given these facts.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that there 
is additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review of 
all the evidence without prejudice to the appellant.  As such, 
there is no indication that there is any prejudice to the 
appellant by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to cause 
injury to the claimant.  As such, the Board concludes that any 
such error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In the present case a service connection application was received 
on November 1961.  Thereafter, in a rating decision dated in 
January 1962, the issue of entitlement to service connection for 
residuals of service connected Muscle Group XX injury, residuals 
of a GSW to the lumbar region was granted with an evaluation of 20 
percent disabling and the issue of entitlement to service 
connection for residuals of service connected Muscle Group XVI 
injury, residuals of a GSW left buttock and left posterior upper 
iliac region was granted with an evaluation of 10 percent 
disabling.  

The AOJ, in correspondence dated May 2002, provided notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the claim.  
The provisions of the VCAA were subsequently provided to the 
veteran in the September 2003 supplemental statement of the case 
(SSOC).  

As noted, because the VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. 412 at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C.A. § 7104(a), all questions in a matter which under 38 
U.S.C.A. § 511(a) are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board makes 
the final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. 412 at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in April 2002 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Furthermore, the September 2003, SSOC informed 
the claimant of the VCAA provisions and the claimant has not 
submitted additional evidence and argument in support of his 
claim, or responded to VA notices.  Thus, while not specifically 
told to submit all evidence he might have, it appears he has done 
so.  There is no suggestion or evidence that any additional notice 
would provide any additional pertinent evidence.

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

B.  Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.  
VA has a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised in 
the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. §§ 
4.1 and 4.2.  

When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at issue, 
it is the present level of disability, which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran is service connected for residuals of service 
connected Muscle Group XVI injury, residuals of a GSW left buttock 
and left posterior upper iliac region, with an evaluation of 10 
percent assigned, under Diagnostic Code (DC) 5316 of VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.  This Diagnostic Code 
provides that Muscle Group XVI includes those muscles responsible 
for flexion of the hip.  Muscles listed as part of this group 
include the pelvic girdle group, including the psoas, the iliacus 
and the pectineus.  38 C.F.R. § 4.73, Diagnostic Code 5316 (2003).  

Pursuant to the rating criteria of DC 5316, a 10 percent rating is 
warranted if impairment of this muscle group is moderate.  If it 
is moderately severe, a 30 percent rating is warranted.  Finally, 
if the impairment is severe, a 40 percent rating is warranted.  

The veteran is also service connected for residuals of service 
connected Muscle Group XX injury, residuals of a GSW to the lumbar 
region, with an evaluation of 20 percent assigned, under 
Diagnostic Code (DC) 5320 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.  This Diagnostic Code provides 
that Muscle Group XX includes those muscles responsible for 
postural support of the body and extension of lateral movements of 
the spine.  Muscles listed as part of this group include the 
spinal muscles, including sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions).  38 C.F.R. § 
4.73, Diagnostic Code 5320 (2003).  

Pursuant to the rating criteria of DC 5320, lumbar region, a 20 
percent rating is warranted if impairment of this muscle group is 
moderate.  If it is moderately severe, a 40 percent rating is 
warranted.  Finally, if the impairment is severe, a 60 percent 
rating is warranted.  

A moderate disability of the muscles involves a through-and- 
through or deep penetrating wound of a relatively short track by a 
single bullet or small shell or a shrapnel fragment, and the 
absence of explosive effect of high-velocity missile and of 
residuals of debridement or of prolonged infection.  There must be 
evidence of inservice treatment of the wound.  There must be a 
record in the file of consistent complaint of one or more of the 
cardinal symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  The objective 
findings include entrance and, if present, exit scars which are 
linear or relatively small, and so situated as to indicate a 
relatively short track of the missile through the muscle tissue; 
signs of some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.  

A moderately severe disability of muscles involves a through-and-
through or deep penetrating wound by a high velocity missile of 
small size or a large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  There must be evidence of 
hospitalization for a prolonged period in service for treatment of 
the wound.  The record must contain consistent complaints of 
cardinal symptoms of muscle wounds.  There must be evidence of 
unemployability because of inability to keep up with work 
requirements, if present.  The objective findings are entrance 
and, if present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, or loss of muscle 
substance or loss of normal firm resistance of muscles compared 
with the sound side.  The tests of strength and endurance of the 
muscle groups involved (compared with the sound side) give 
positive evidence of impairment.  

Finally, a severe disability of muscles involves a through- and-
through or deep penetrating wound due to a high-velocity missile, 
or a large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and cicatrization.  The history and 
complaints are similar to the criteria set forth for a moderately 
severe level, in an aggravated form.  The objective findings 
include extensive ragged, depressed and adherent scars of skin so 
situated as to indicate wide damage to muscle groups in the track 
of the missile.  The following, if present, are also signs of 
severe muscle damage: (a) x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; (b) adhesions of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering in 
an area where bone is normally protected by muscle; (c) diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; (d) visible or measurable atrophy; (e) 
adaptive contraction of an opposing group of muscles; (f) atrophy 
of muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; and 
(g) induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (2003).  

It is noted that these criteria were revised some in July 1997.  
The rating criteria were not changed in any significant way as it 
pertains to these claims.  As such, the new criteria have been set 
forth, but the result herein would be the same under the old 
criteria, which essentially mirror these provisions.

C.  Factual Background

Service medical records show that in November 1959, the veteran 
sustained a missile wound in the lower back and in the left 
gluteal region by machine-gun fire while taking part in an 
infiltration exercise in basic training at Fort Benning, Georgia.  
He was hospitalized for 32 days from November 1959 to December 
1959 because of the injury.  He had no loss of movement or 
sensation in his lower extremities, nor did he suffer a loss of 
consciousness.  There was no artery or nerve involvement, and no 
bony fracture was recorded.  The wounds were debrided on the day 
of the injury.  Physical examination, in pertinent part, showed 
three wounds in the lumbar region of the back and two wounds in 
the left buttock.  Subcutaneous emphysema was present over the 
buttock and the low back.  Neurological examination was completely 
normal.  There was normal motor function, and his reflexes were 
equal, bilaterally.  There were no sensory deficits.  At the time 
of discharge from the hospital, the veteran ambulated well, he had 
no tenderness, and all areas were well healed except for one half 
by half centimeter area of hypertrophic granulation tissue, at the 
center of the back.  The veteran was discharged to duty.  On 
separation physical examination of August 1961, no pertinent 
findings were recorded.  

On VA examination of December 1961 the veteran was diagnosed with 
a healed GSW and a five and a half inch scar transverse left 
buttock between the upper and lower outer quadrants, which was not 
tender, adherent or defective.  No myofascial or nerve involvement 
was detected.  The veteran was also diagnosed with a healed GSW 
and debridement scar six and a half inches traverse across the 
posterior aspect of the left upper iliac region, which was not 
tender, adherent, defective and with no apparent muscle fascial or 
nerve involvement.  Another healed six and a half inch scar 
running from the region of the spinous process of L4 upwards was 
also noted, which was slightly depressed with faint grooving of 
myofascial tissues (right paraspinous, lumber) and some tenderness 
to palpation but not adherent.  The veteran had full range of 
motion of the back and lower extremities.  X-ray of the pelvis 
showed some small opacities on the left side of the pelvis, which 
may have been due to artifacts or to opaque foreign bodies.  

In January 1962, the RO awarded service connection for residuals 
of a GSW to the right lumbar region involving Muscle Group XX and 
assigned a 20 percent disability evaluation.  The RO also granted 
service connection for residuals of a GSW to the left buttock and 
the left posterior iliac region involving Muscle Group XVI, and 
assigned a 10 percent disability evaluation. Those ratings, having 
been in effect for over 20 years, are protected from reduction.  

On VA orthopedic examinations from March 1991 to September 1992, 
the veteran complained of low back pain.  The examinations showed 
good lumbar motion and there was no degenerative joint disease.  

On correspondence dated October 1995 from a private medical 
examiner, the veteran complained of pain into his lower back with 
a sciatic radiation.  He reported the pain as being sharp in 
nature and exacerbated by bending, lifting and twisting and it 
occurred with varying degrees of intensity.  It was reported that 
the most recent examination revealed positive Lasegue's straight 
leg raising, bilaterally at 60 degrees, positive spinous process 
percussion test at L4-L5, mildly positive Kemp's test, 
bilaterally, and positive distraction and compression maneuvers of 
the spine.  Deep tendon reflexes were +1 and Achilles and patella 
reflexes were +1, bilaterally.  Sensory examination showed 
bilateral S1 hypoesthesia.  The examiner reported that the 
veteran's response to treatment was fair and that he continued to 
have episodes of pain and exacerbation and was relatively 
symptomatic.  

On VA neurological examination of October 1995, the veteran showed 
cranial nerves intact, motor strength intact, decreased sensation 
to pin prick and vibration on the left compared to the right, 
increased reflexes at +3, bilateral lower extremities in the 
patella and ankle reflexes, and bilateral upgoing toes and joint 
position sense intact.  The diagnosis was lumbar radiculopathy 
secondary to shrapnel with subsequent surgery.  

On VA muscle examination of December 1995, the veteran complained 
of left buttock pain.  Examination of the left buttock noted an 
oblique five-inch long scar with some slight reaction and close to 
the area of the gluteal fold with slight tenderness to it.  An 11-
inch cross scar crossing obliquely the lower back, revealing a one 
and a half deep retracted area in the area of the lumbosacral 
fascia was also noted.  There was no indication of muscle weakness 
in the gluteal region and the veteran had full active extension of 
his left lower extremity.  There were some adhesions of the scars 
on the fascial undersurfaces.  The diagnosis was soft tissue 
injury, left gluteal area, healed with deformities in the form of 
scars and scars across the lower back.  

On VA spine examination of December 1995, it was revealed that the 
veteran had flexion to 45 degrees, extension to 5 degrees, and 
lateral motion to 20 degrees.  The veteran had an 11-inch scar 
crossing from the interior to left in the direction of the 
superior right iliac crest on the right and revealed a one and a 
half deep, retracted scar over the lumbosacral fascia, which 
showed some tenderness but no paraspinal muscle spasm.  There was 
no pain on percussion of the spine.  The straight leg raising 
examination with the veteran sitting on the right was to 80 
degrees, and with lying down to 80 degrees.  There were no muscle 
changes noted along the right lower extremity.  The diagnoses were 
minor degenerative joint disease lumbosacral spine and chronic 
lower back pain.  

A VA treatment report dated April 1996 showed that the veteran 
complained of pain of the low back area, which remained the same.  
There was negative straight leg raising , bilaterally, and the 
veteran was taking Motrin.  

On VA muscle examination of December 1998, the veteran complained 
of back pain from his GSW, which increased with standing, and 
buttock pain, which increased with sitting.  He reported that he 
was given a back brace but over time had noted steady increase in 
pain, with pain at night.  He reported difficulty rising from bed 
and frequently had shooting pain from the midline of his lower 
back into the left leg occasionally into the right leg.  He 
reported that his hip was a little worse and stated that it was 
related to the same buttock pain that came from the wound and he 
related that the pain shot down to his calf.  

The examination revealed that the veteran's lumbar region scar and 
his left buttock scar were well healed.  Examination of the back 
revealed forward flexion to 30 degrees, extension to 0 degrees, 
right and left bending to 20 degrees, and lateral rotation to 45 
degrees, bilaterally.  The veteran was nontender along the scars 
but had mild tenderness in the midline along the lumbar spine.  
Straight leg raising and tripod were negative, bilaterally, and 
motor strength was normal in the L4-S1 territory and symmetric.  
Sensory was also present and symmetric through the L4-S1 territory 
to light touch and the reflexes in the L4 and S1 territory were +2 
and were symmetric.  Examination of the hip revealed range of 
motion of flexion to 100 degrees, extension to 0 degrees, 
abduction to 30 degrees, adduction to 20 degrees, internal 
rotation to 30 degrees, and external rotation to 40 degrees.  The 
veteran did not have tenderness with this motion.  Faber's test 
was negative and the veteran had good muscle strength with hip 
flexors measured at 4+/5 and quadriceps strength at 4+/5 and 
symmetric.  It was noted that the veteran arrived in a wheelchair, 
had difficulty rising from his chair, had poor coordination with 
small shuffling steps to the examination table, sitting on the 
table was difficult and slouching, and he demonstrated pain in the 
lumbar area when rising and laying down on the examination table.  
(There was other non-service connected pathology resulting in the 
wheelchair use.)

The x-ray reports revealed mild degenerative joint disease in the 
inferior acetabular region with a small spur, and an x-ray of the 
lumbar spine revealed disc space narrowing at L3/L4 with minimal 
hypertrophic osteophytes.  The diagnosis was that the veteran's 
scars appeared to be well healed and nontender, however, there was 
muscle loss in the left buttock area.  The examiner reported that 
it appeared that the veteran's complaints were consistent with 
mechanical back pain with palpable tenderness along the lumbar 
spine.  The examiner reported that it would appear from the 
examination that the complaints with standing or sitting were more 
related to the mechanical low back pain than the service connected 
GSW residuals.  The examination of the left lower extremity did 
not reveal limitation of motion in the left hip.  Strength in the 
left lower extremity was symmetric to the right lower extremity.  
There was no evidence of ankylosis and the veteran revealed 
incoordination that appeared to be non-orthopedic and secondary to 
other medical problems such as the recent seizure disorder as well 
as the recent stroke.  

On VA examination of June 2000, it was reported that the veteran's 
residuals of his service connected injures did not allow him to 
work.  

The April 2001 VA examination agreed with the diagnosis of the 
December 1998 examination.  The examiner added that he believed 
that the pain in the low back and left hip could significantly 
limit functional ability during flare-ups or when the low back or 
left hip was used repeatedly over a period of time.  He reported 
that during flare-ups the veteran might experience fatigability, 
incoordination or weakened movement.  

On VA examination of May 2001, it was reported that the veteran 
ambulated slowly and somewhat unsteadily and he had some 
difficulty walking with toes and heel walking and unable to walk 
in tandem.  The veteran's low back GSW was diagnosed as being 
stable.  

VA treatment reports from November 2000 to April 2002 showed that 
the veteran complained of low back pain.  He was diagnosed with 
degenerative joint disease of the lumbar spine and the left hip, 
and endplate hypertrophy at multiple levels.  The veteran's range 
of motion was normal and he did not have joint pain, muscle pain 
or fatigue.  

On VA examination of October 2002, it was reported that the 
neurological examination of April 2002 reported the veteran as 
walking six blocks regularly in the neighborhood.  On examination, 
the veteran's motor strength in the lower extremities was judged 
to be 4/5 symmetric throughout.  The veteran's gait was unsteady, 
shuffling, short and wide.  The lumbar spine was inspected and 
revealed scars consistent with the injury.  There was a 5-inch 
right lumbar scar that was well healed, nontender and with no 
evidence of infection.  There was also a 5-inch scar in the 
superior aspect of the left buttock, also well healed, nontender.  
During palpitation, this tenderness was described in the right 
lower lumbar region with a range of motion noted to be forward 
flexion to 45 degrees, extension to 10 degrees, and lateral 
bending left and right to 10 degrees.  The veteran's left and 
right hips were examined and both appeared to have symmetric 
motion.  The veteran's forward flexion of his hip was to 100 
degrees, abduction to 30 degrees, adduction to 10 degrees, 
internal rotation to 20 degrees and external rotation to 20 
degrees, bilaterally.  On neurological examination, motor testing 
was judged to be 2/5 symmetric, sensory testing to light touch was 
described as normal throughout and reflexes were 2+ and symmetric 
in the L4 and S1 territory.  

The diagnosis was that the GSWs of the lumbar and left gluteal 
regions were well healed.  There were degenerative changes of both 
the cervical and lumbosacral spine.  The veteran also had multiple 
problems including cerebrovascular accident, partial complex 
seizures, endocranitis and neurofibromatosis, which created 
problems for his gait as well as his mobility.  He opined that the 
veteran had likely more difficulties with his fatigability and 
incoordination secondary to his cerebrovascular accident as well 
as his seizure disorder.  The examiner stated that there appeared 
to be no evidence of a relationship between the veteran's 
degenerative disc disease of his cervical and lumbar spine and his 
injuries incurring while in the military.  The examiner also 
stated that the changes that took place in the last few years were 
more likely age-related changes than secondary to soft tissue 
injuries that occurred back in 1959.  There was no evidence of any 
bony injury at that time.  

On correspondence from a VA medical examiner received January 
2003, it was reported that he conducted a neurological examination 
in April 2001 and that no neurologic abnormalities were as a 
result of the GSW.  There were no neurologic abnormalities from 
sciatic nerve injury or from lumbar spine nerve injury.  The 
neurologic evaluation demonstrated findings unrelated to the 
lumbar spine GSW and there was no disability from a neurologic 
vantage point related to the lumbar spine injury.  

D.  Analysis

A review of the evidence detailed above reveals that the veteran 
was treated in service for GSWs of the lumbar region and the left 
buttock, with no evidence of explosive effect, residuals of 
debridement, or prolonged infection.  Significantly, there was no 
artery or nerve involvement.  Moreover, studies were negative for 
any fracture.  These findings all suggest moderate muscle damage 
to the affected groups.

On examinations of December 1998 and October 2002, the veteran's 
motor strength in the lower extremities was judged to be 4/5 
symmetric throughout.  There was a 5-inch right lumbar scar that 
was well healed, nontender and with no evidence of infection.  
Tenderness was described in the right lower lumbar region with a 
range of motion noted to be forward flexion to 45 degrees, 
extension to 10 degrees, and lateral bending left and right to 10 
degrees.  On neurological examination, motor testing was judged to 
be 2/5 symmetric, sensory testing to light touch was described as 
normal throughout and reflexes were 2+ and symmetric in the L4 and 
S1 territory.  

With regards to the left buttock injury, there was also a 5-inch 
scar in the superior aspect of the left buttock, also well healed, 
nontender.  The veteran's left and right hips were examined and 
both appeared to have symmetric motion.  The veteran's forward 
flexion of his hip was to 100 degrees, abduction to 30 degrees, 
adduction to 10 degrees, internal rotation to 20 degrees and 
external rotation to 20 degrees, bilaterally.  

These findings most closely correspond, at best, to the moderate 
level of disability contemplated by a 20 percent rating under DC 
5320 and a 10 percent rating under DC 5316, because the service-
connected disabilities do not produce any through-and-through or 
deep penetrating wound with debridement or with prolonged 
infection or with sloughing of soft parts, and intermuscular 
cicatrization.  

In any case, an increased evaluation to 40 percent or higher for 
service-connected residuals of a GSW to the lumbar region, 
affecting Muscle Group XX, and an increased evaluation to 30 
percent or higher for service-connected residuals of a GSW to the 
left buttock and the left posterior upper iliac region, affecting 
Muscle Group XVI, is not warranted for the veteran's service-
connected disabilities, as this evidence does not suggest that 
these residuals are moderately severe or worse in nature.  The 
medical examinations conducted did not indicate that there was 
loss of deep fascia or muscle substance on deep palpation, and 
there was also no indication of loss of normal firm resistance of 
muscles when compared to the sound side.  On the contrary, the 
examiners have consistently reported well healed scars, nontender 
and good range of motion for the lumbar region and the hips.  
Moreover, there is no evidence of any bony involvement or 
ankylosis.  

Thus, after a careful review of the record, the Board finds that 
the preponderance of the evidence is against an increased rating 
for the veteran's residuals of service connected Muscle Group XX 
and Muscle Group XVI, residuals of a GSW, lumbar region and left 
buttock and left posterior upper iliac region.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the evidence preponderates against the 
veteran's claims, the doctrine is not for application.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

ORDER

Entitlement to an increased rating for service-connected residuals 
of a gunshot wound (GSW) to the lumbar region, affecting Muscle 
Group XX, currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased rating for service-connected residuals 
of a gunshot wound (GSW) to the left buttock and the left 
posterior upper iliac region, affecting Muscle Group XVI, 
currently evaluated as 10 percent disabling, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



